Allowance
This office action is in response to Applicant’s amendment filed on 12/9/21.
        					     Allowability
Claims 1-24 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Ye et al. – U.S. Patent No. 8,566,671) teaches: configuring a memory to have a first portion functioning with reduced error but of lower density storage, and a second portion functioning with a higher density but less robust storage. Further, copying the second portion, followed by an error management which provides reading and checking the copy, wherein, if the copy has an excess of error bits, then the reading and checking is repeated in a different location, either in the second or first portion. Also, the process of reading and checking of the copy is expedited by reading only a sample, wherein, the sample is chosen from a subset of the copy which has its own ECC, wherein the sample selected is based on the count of erase-program cycles that a block has endured, wherein different count ranges may use different samples.
However, when read as a whole, the prior art does not teach: after concluding programming of the data using the single programming pulse with the program-verification operation disabled, read the data from the group of the memory cells; in response to detecting a failure in reading the
data, distinguish between (i) whether the memory cells in the group belong to a defective memory block and (ii) whether the memory cells in the group were under-programmed by the single programming pulse; and when identifying that the memory cells in the group were under-
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
         3/21/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112